Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 was not properly amended based on the last set of claims (filed 04/01/2020 which were entered in the Advisory Action mailed 05/05/2020). The latest claim set should be used when amending claims, where new language must be underlined and deleted text must be stricken-through.   Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “heat source”, “radiation source” and “control system” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source”, “system” and “control” coupled with functional language “heat”, “radiation” and “control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification states the heat source may be a hot plate and the radiation source may be a continuous wave, pulsed laser source or intense pulsed light device.  The specification fails to disclose any structure(s) or specific elements used to regulating operation of at least one of the heat source and the radiation source; thus, a specific control system is not disclosed. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the heat source is configured to heat the hair cuticle of the strand of hair to a first temperature below a temperature threshold for thermal damage to the hair cuticle”; however, a temperature threshold for thermal damage is dependent on the individual user’s hair (e.g. thick or thin, damaged or healthy, etc.). Applicant’s disclosure refers to a critical temperature (Tc) but does not provide an exact value or range of values for the critical temperature. Instead, the disclosure states “a first temperature that is no more than 150[Symbol font/0xB0]C (and thus lower than a critical temperature at which hair cuticle damage occurs)” (Refer to the last paragraph on page 1 of the Specification).
Claim 1 recites “wherein, during the combined heating and radiating of the strand of hair, the radiation source is configured to emit radiation over a duration less than a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Washington et al. (US 20150173480), Mazed (US 20150059798) and Altshuler et al. (US 20040230258).
Regarding claims 1 and 8, Washington et al. a hair care device for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion which melanin granules surrounded by a cuticle 
However, Washington et al. do not disclose the radiation source being a continuous wave laser, pulsed laser or intense pulse light device which emits radiation over a duration less than a thermal relaxation time of hair. Washington et al. teach the 
The combination of Washington and Mazed provide a hair styling device with a pulsed laser or continuous wave laser as the radiation source; however, the combination is silent regarding the durations thereof being less than a thermal relaxation time of the hair strand. As admitted by Applicant in the instant disclosure, it is known when using such laser radiation sources that the pulse duration thereof “must be less than the thermal relaxation time of the targeted object” as “consistent with the theory of selective photothermolysis” and in the instant case of reshaping hair, Applicant indicates the duration is about 2-3 ms (Refer to page 3 lines 19-30). Altshuler et al. demonstrates such durations are known and conventional. Altshuler et al. demonstrates 2 of the targeted area” in order to raise the temperature of the hair to a range of about 50 to about 300 [Symbol font/0xB0]C (Refer to paragraph 0009). Since Washington et al. are concerned with preventing exposure of the hair to high temperatures, so as to prevent damage to hair, it is evident that the exposure durations at the lower end of the range of Altshuler et al. would be applicable, as the higher pulse durations would exceed the temperatures desired by Washington et al.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by the combination of Washington et al. and Mazed such that the radiation source be configured to emit radiation over a pulse duration less than a thermal relaxation time of the melanin granules forming the hair cortex, as such is conventional practice per the well-established theory of selective photothermolysis, as demonstrated by Applicant, and as evidenced by Altshuler et al. which provides the overlapping wavelength and temperature ranges for reshaping hair, and a range of pulse durations which encompasses values less than a thermal relaxation time of the melanin granules forming the hair cortex. 
Regarding claim 2, the combination of Washington et al., Mazed and Altshuler et al. disclose the device of claim 1 above, wherein the first temperature is no more than 140 °C. Washington teaches the temperature is preferably between about 100 and 150°C (Refer to paragraph 0061) which includes values within the claimed range of less than 140°C.

Regarding claim 4, the combination of Washington et al., Mazed and Altshuler et al., wherein the first temperature is no more than 120 °C. Washington teaches the temperature is preferably between about 100 and 150°C (Refer to paragraph 0061) which includes values within the claimed range of less than 120°C.
Regarding claim 5, the combination of Washington et al., Mazed and Altshuler et al., Washington et al. further disclose the radiation source is arranged for providing radiation having a wavelength of 450 nm to 650nm (Refer to paragraph 0063). Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed range. Washington et al. also provide a smaller range of wavelengths with an upper limit of about 450 nm which also anticipates the range as it includes 450 nm. 
Regarding claim 6, the combination of Washington et al., Mazed and Altshuler et al., Washington et al. further disclose the radiation source is arranged for providing radiation having a wavelength of 550 nm. Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed value as 550 nm is included therein. 

Regarding claim 10, the combination of Washington et al., Mazed and Altshuler et al., wherein at least one of the heat source and the radiation source is configured for regulated operation thereof (Refer to Abstract and paragraph 0014 of Washington et al. Also, the continuous wave or pulsed laser of the combination requires regulated operation to ensure the operating parameters (wavelength, duration, power, etc.) are provided).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Washington et al., Mazed and Altshuler et al. as applied to claim 1 above, and further in view of Vic et al. (US 20150128983).
Regarding claim 9, Washington et al. as evidenced by Mazed disclose the hair care device of claim 1 above, Washington et al. further disclose sensing control is provided to optimize heating of the hair (Refer to paragraphs 0014 and 0077); however, Washington does not explicitly disclose a hair pigmenting sensing control. Washington et al. teaches the operating temperature of the hair care device is controlled based on sensed data and data entered by the user where these data parameters include hair color, hair length, hair density, hair wetness, etc. (Refer to paragraphs 0014 and 0077). Although Washington et al. disclose the user entering the data, it is also well-known and conventional practice to automate these devices by providing them with the necessary detection systems or sensors for acquiring the data as demonstrated by Vic et al. The .

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Washington et al. (US 20150174032).
Regarding claim 1, Washington et al. discloses a hair care device (“hair straightening appliance”, “hair curling appliance” and/or “hair straightening irons”, Refer to paragraphs 0091 and 0094) for styling a strand of hair (hair being scalp hair, facial hair or eyelash hair Refer to paragraph 0044) including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion which melanin granules surrounded by a cuticle portion, as this is the natural anatomy of hair), the hair 
However, Washington et al. are silent regarding the radiation source emitting radiation over a duration less than a thermal relaxation time of the melanin granules forming the hair cortex. As admitted by Applicant in the instant disclosure, it is well-known when using such laser radiation sources that the pulse duration thereof “must be less than the thermal relaxation time of the targeted object” as “consistent with the theory of selective photothermolysis” and in the instant case of reshaping/straightening hair, Applicant indicates the duration is about 2-3 ms (Refer to page 3 lines 19-30). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the radiation source provided in the device of Washington et al. over a duration less that a thermal relaxation time of the melanin granules forming the hair cortex, as such is conventional practice per the theory of selective photothermolysis, which requires the duration of an emitted laser wavelength must be less than the thermal relation time of the targeted object (i.e. the hair cortex which is formed of melanin granules).
Regarding claim 2, Washington et al. further disclose the first temperature is no more than 140 [Symbol font/0xB0]C. Washington et al. teach the temperatures provided by the heat source can be about 80 [Symbol font/0xB0]C to 180 [Symbol font/0xB0]C, or from 50[Symbol font/0xB0]C to about 140[Symbol font/0xB0]C or 130[Symbol font/0xB0]C (Refer to paragraph 0096). 

Regarding claim 4, Washington et al. further disclose the first temperature is no more than 120 [Symbol font/0xB0]C. Washington et al. teach the temperatures provided by the heat source can be about 80 [Symbol font/0xB0]C to 180 [Symbol font/0xB0]C, which includes values of no more than 120 [Symbol font/0xB0]C. Washington et al. also disclose other ranges such as 50[Symbol font/0xB0]C to 130[Symbol font/0xB0]C which include values of no more than 120 [Symbol font/0xB0]C. (Refer to paragraph 0096)
Regarding claim 5, Washington et al. further disclose the radiation source is arranged for providing a radiation having a wavelength between 450 and 650 nm (Refer to paragraph 0091). 
Regarding claim 6, Washington et al. further disclose the radiation source is arranged for providing a radiation having a wavelength of 550 nm (Refer to paragraph 0091). 
Regarding claim 7, Washington et al. further disclose the heat source is a hot plate (hot plate of hair straightening iron/appliance Refer to paragraphs 0091 and 0094).
Regarding claim 10, Washington et al. further disclose wherein at least one of the heat source and the radiation source is configured for a regulated operation thereof. Washington et al. teach the hair strands can be exposed to the heat and radiation emitted from the device in succession (one before the other) or simultaneously (both heat and radiation applied at the same time); thus, the device provides means for regulated operation of the heat and radiation sources. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Washington et al. (US 20150174032) and Mazed (US 20150059798).
Regarding claim 8, Washington discloses the hair care device of claim 1 above where the radiation source may be a laser, LED lights, etc. where lasers provide precise targeting (Refer to paragraph 0094); however, Washington is silent regarding the laser being a continuous wave laser, a pulse laser or an intense pulsed laser. Mazed discloses a similar hair care device where heat and radiation sources are provided to style/treat hair. Mazed teaches the radiation source is an array of LEDs or a laser, like that disclosed by Washington et al. Mazed explains the laser can be continuous wave (CW) or pulsed lasers (Refer to paragraph 0072). Thus, Mazed demonstrates that LEDs, continuous wave lasers and pulsed lasers are alternative, functional equivalent radiation/light sources which can be used interchangeably in such devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair care device disclosed by Washington et al. such that the radiation source be a pulsed laser or continuous wave laser as Mazed demonstrates it is well known and common practice in the art to use such lasers in hair care devices, Washinton et al. teaches the use of laser light as well as LEDs and because Mazed demonstrates LEDs, continuous wave lasers and pulsed lasers are art-recognized functional equivalents which can be used interchangeably. 
 
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Washington et al. and Vic et al. (US 20150128983).
.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant alleges the prior art does not teach the last clause of claim 1 (“wherein during the combined heating and radiating… exceeding the first temperature of the hair cuticle of the strand of hair”); however, Applicant has failed to explain how the prior art fails to provide the aforementioned feature. 
The amendments to the last clause of the claim introduce clarity issues as address above; however, it is believed it was Applicant’s intention require the radiation source be configured to emit radiation over a duration less than a thermal relaxation time of the melanin granules (hair cortex) and the combined heating and radiating of the strand of hair, heat the hair cortex to a second temperature greater than the first temperature of the hair cuticle. Where the aforementioned interpretation does not change how the claim was interpreted in previous grounds of rejection. The melanin granules form the hair cortex, they are one in the same. Applicant’s disclosure repeatedly states the hair cortex is heated to a second temperature exceeding the first temperature, “light induced heating effects will be confined to the cortex only”, “the laser will selectively heat the cortex”, etc. Additionally, the prior art provides the same structural elements (heated plates, radiation source, etc.) and operating parameters (wavelength, temperature, etc.) as the instant invention. Applicant cannot allege a different result is achieved when the same device/structure is used, at the same operating parameters on hair. 

Response to Appeal Brief filed 6/30/20 provided in Examiner Answer mailed 10/6/20
Appellant argues that “paragraphs [0068] and [0069] of Washington reveals Washington is directed to a user dictating a duration of a radiation source emitting radiation based on a magnetic switch connection” and this operating principle is premised on operating the heating source and the radiation source to impede any damage of hair regardless of the duration the radiation source is emitting radiation”. Thus, one of ordinary skill in the art would not have been motivated to incorporate Altshuler into Washington and Mazed.  

	As a first matter, Washington does not require a magnetic switch be used in all embodiments. Washington discusses “Particular Embodiments” in paragraphs 0078-0079 and does not mention use of a magnetic switch herein. Instead, Washington explains the device provides two arms (2,3) configured to form a clamp for clamping hair there between, where a radiation (light) source (10) and heat source (9) are provided in the arms, such that when hair is clamped between the arms it is exposed to light energy (radiation) from the radiation source and heat energy from the heat source. 
Paragraphs 0068 and 0069 state that in at least one embodiment the appliance has a switch 21  which establishes the electrical connection between the radiation/light 
	  Washington was modified per the teachings of Mazed, to provide a continuous wave laser or pulsed laser as the radiation/light source. Washington states “in at least one embodiment” the radiation/light sources may be “at least one light-emitting diode (LED) or at least one arc light an arc light” (Refer to paragraph 0062 ) and the light source emits radiation with a wavelength from about 300nm to 800nm (Refer to paragraph 0063). Mazed is relied upon to demonstrate various radiation/light sources (LEDs, continuous wave lasers and pulsed lasers) are functional equivalents which can be used interchangeably. Appellant does not argue the combination of Washington and Mazed. It is also noted that Altshuler et al. recognizes these and other radiation sources as functional equivalents, as Altshuler et al. teach the radiation source of a device used 2 of treated area (Refer to paragraph 0009). Altshuler et el. provides a control mechanism/module in the form of an electronic shutter controlled by a pulse generator is used with continuous radiation sources (Refer to paragraph 0085) to generate the desired pulses and repetition rate; thus, demonstrating it is well-known and conventional to provide such control mechanisms with continuous sources of radiation (such as LEDs and continuous wave lasers) in order to operate the continuous radiation sources properly to achieve the desired results (i.e. shaping/straightening of the hair). Pulse lasers radiation sources also have control mechanisms for regulating the pulse and repetition rate. 
	As explained by Appellant, Washington is concerned with not causing damage to the hair while achieving reshaping thereof. Altshuler et al. explain that radiation is applied to hair to modify the shape (temporarily or irreversibly) or control/modulate hair growth by “deceleration and/or cessation of hair growth” (Refer to paragraph 0015). If the radiation source is operated continuously for too long or if too many pulses are applied successively, a user’s hair will be damaged as this is the premise behind laser hair removal processes. Thus, it is prudent to provide a control module for operating the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040206368 discloses a hair styling devices (Refer to Figures 3 and 4) having a heat source (Refer to paragraphs 0046 and 0048) and radiation source which emits radiation within the claimed wavelength ranges (Refer to paragraphs 0012 and 0038 and claim 8).  WO 2009074957 discloses a hair styling device have a pulse laser radiation source which emits radiation for a pulsed durations less than the thermal relaxation time of the hair cortex (Refer to pages 2, 4, 8, 18, 19,  and claims 2 and 3, which disclose duration times of less than 2-3 ms, where Applicant teaches the thermal relaxation time of the cortex is on the order of 2-3 ms on page 3 of the Specification) at wavelengths within the claimed ranges (Refer to claim 5, 10 and page 4) in order to transform the keratin with effects on shape, softness and/or sheen (Refer to page 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799